UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             USDC SDNY
TAMMARA TILLMAN,                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                  Plaintiff,                                 DOC #:
                                                                             DATE FILED: 2/20/2020
                      -against-
                                                                   20-CV-1153 (MKV)
THE NEW YORK CITY DEPARTMENT OF
HUMAN RESOURCES ADMINISTRATION;                                  ORDER OF SERVICE
ROBERT HOUSER; MICHAEL GREENE;
MARIA CINIGLIO; RAD JACUCH; KLARA
SHOUMAKER; STEPHANIE GRANT,

                                  Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 1981, the Americans with Disabilities Act of 1990 (“ADA”), and the New York State and City

Human Rights Laws, alleging that her employer discriminated against her based on her race and

disability.1 By order dated February 11, 2020, the Court granted Plaintiff’s request to proceed in

forma pauperis (IFP).

                                               DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6



       1
          Plaintiff Tammara Tillman lists D.S.M., her minor granddaughter, as an additional Plaintiff
in the caption of her complaint. Tammara Tillman is the only Plaintiff to have signed the complaint.
See Fed. R. Civ. P. 11(a) (signature requirement for Court submissions). And as a nonattorney
litigant appearing pro se, she cannot represent another person in this action. See, e.g., Iannaccone v.
Law, 142 F.3d 553, 558 (2d Cir. 1998). Thus, the Court regards Tammara Tillman as the only
Plaintiff in this action and dismisses without prejudice any claims she asserts on behalf of D.S.M.
        Plaintiff is advised that Rule 5.2(a) of the Federal Rules of Civil Procedure requires that
Court filings include only: the last four digits of a person’s Social Security number, the year of a
person’s birth, and a minor’s initials. Fed. R. Civ. P. 5.2(a)(1) - (3). Plaintiff must comply with Rule
5.2(a)(3) when submitting any documents in the future.
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summonses and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the summonses

and complaint until the Court reviewed the complaint and ordered that summonses be issued. The

Court therefore extends the time to serve until 90 days after the date the summonses are issued. If

the complaint is not served within that time, Plaintiff should request an extension of time for

service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s

responsibility to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x

50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary

to identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good

cause’ for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants the New York City Department of Human

Resources Administration, Robert Houser, Michael Greene, Maria Cingilio, Rad Jacuch, Klara

Shoumaker, and Stephanie Grant through the U.S. Marshals Service, the Clerk of Court is instructed

to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of

these Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon these

Defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.




                                                    2
                                            CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for the New York City Department of Human Resources Administration, Robert Houser, Michael

Greene, Maria Cingilio, Rad Jacuch, Klara Shoumaker, and Stephanie Grant and deliver to the U.S.

Marshals Service all documents necessary to effect service.

         IT IS FURTHER ORDERED that all claims asserted on behalf of D.S.M. as dismissed

without prejudice. The Clerk of Court is instructed to terminate D.S.M as a plaintiff in this action.

SO ORDERED.

Dated:     February 20, 2020
           New York, New York

                                                            MARY KAY VYSKOCIL
                                                            United States District Judge




                                                    3
       DEFENDANTS AND SERVICE ADDRESSES

The New York City Department of Human Resources Administration
4 World Trade Center
150 Greenwich Street, 38th Floor
New York, New York 10007

Robert Houser
The New York City Department of Human Resources Administration
4 World Trade Center
150 Greenwich Street, 38th Floor
New York, New York 10007

Michael Greene
The New York City Department of Human Resources Administration
4 World Trade Center
150 Greenwich Street, 38th Floor
New York, New York 10007

Maria Cingilio
The New York City Department of Human Resources Administration
4 World Trade Center
150 Greenwich Street, 38th Floor
New York, New York 10007

Rad Jacuch
The New York City Department of Human Resources Administration
4 World Trade Center
150 Greenwich Street, 38th Floor
New York, New York 10007

Klara Shoumaker
The New York City Department of Human Resources Administration
4 World Trade Center
150 Greenwich Street, 38th Floor
New York, New York 10007

Stephanie Grant
The New York City Department of Human Resources Administration
4 World Trade Center
150 Greenwich Street, 38th Floor
New York, New York 10007
